Citation Nr: 0032622	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-03 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran retired in 1966 after more than 20 years of 
active duty service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Medical evidence was received at the Board in October 2000.  
The veteran, through his representative, has waived initial 
RO consideration of this evidence.  38 C.F.R. § 20.1304(c).  
However, in view of the need for further action by the RO as 
outlined herein, the Board hereby specifically directs the 
RO's attention to the newly received evidence.


REMAND

As for the issue of entitlement to TDIU, a review of the 
record discloses that it is unclear whether all pertinent VA 
records have been obtained.  Specifically, the veteran 
indicated at his October 2000 Board hearing that he had 
received recent treatment for his service-connected 
disabilities at a VA Medical Center; the Board finds that an 
attempt should be made to obtain the records to which the 
veteran has referred.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

By rating decision in July 2000, the RO denied entitlement to 
service connection for tonsillitis and throat problems, an 
eye condition, and coronary artery disease.  In a statement 
received in September 2000, the veteran effectively expressed 
disagreement with the July 2000 RO decision.  Appropriate 
action, including issuance of a statement of the case, is 
therefore necessary with regard to the service connection 
issues.  38 C.F.R. § 19.26.  Although the Board in the past 
has referred such matters to the RO for appropriate action, 
the United States Court of Appeals for Veterans Claims 
(Court) has now made it clear that the proper course of 
action is to remand the matter to the RO.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following action:

1.  Any VA medical records of recent 
treatment received by the veteran at the 
VA hospital, West Palm Beach, Florida, 
and associate them with the claims file.

2.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the July 2000 rating 
decision.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
appeals from those determinations.

3.  When the development requested has 
been completed, the issue of entitlement 
to TDIU should again be reviewed by the 
RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and comply with the holding of the Court in 
Manlincon v. West, 12 Vet. App. 238 (1999).  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	BRUCE KANNEE	
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



